Name: Council Directive 82/727/EEC of 25 October 1982 amending Directive 69/208/EEC on the marketing of seed of oil and fibre plantsr
 Type: Directive
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 1982-11-06

 Avis juridique important|31982L0727Council Directive 82/727/EEC of 25 October 1982 amending Directive 69/208/EEC on the marketing of seed of oil and fibre plantsr Official Journal L 310 , 06/11/1982 P. 0021 - 0021 Spanish special edition: Chapter 03 Volume 26 P. 0096 Portuguese special edition Chapter 03 Volume 26 P. 0096 Finnish special edition: Chapter 3 Volume 15 P. 0163 Swedish special edition: Chapter 3 Volume 15 P. 0163 *****COUNCIL DIRECTIVE of 25 October 1982 amending Directive 69/208/EEC on the marketing of seed of oil and fibre plants (82/727/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal by the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas experience with regard to supplies of fibre flax seed shows that it is necessary to authorize the offer for sale of seed of the category of 'certified seeds of the third generation' for an indefinite period; Whereas with regard to linseed, the production conditions developed recently in some Member States justify authorization to offer for sale seed of the category of 'certified seed of the third generation' for two further years; whereas this period should be sufficient to ensure adequate supplies of linseed on the basis of seeds of the categories 'certified seed of the first generation' and 'certified seed of the second generation'; whereas, nevertheless, provision should be made for an extension where there is good reason; Whereas, therefore, Council Directive 69/208/EEC (3), as last amended by Directive 81/126/EEC (4), should be amended, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 2 (2) (c) of Directive 69/208/EEC shall be amended as follows: 1. 'flax seed' shall be replaced by 'linseed'; 2. the date '30 June 1982' shall be replaced by '31 March 1984'; 3. the following shall be inserted between the first and second sentences: 'Before expiry of this period this date may be postponed for one year in accordance with the procedure laid down in Article 20, where there is good reason.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 July 1982. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 25 October 1982. For the Council The President H. CHRISTOPHERSEN (1) OJ No C 136, 28. 5. 1982, p. 4. (2) OJ No C 238, 13. 9. 1982, p. 81. (3) OJ No L 169, 10. 7. 1969, p. 3. (4) OJ No L 67, 12. 3. 1981, p. 36.